Citation Nr: 1437610	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  08-16 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for anxiety disorder with depression (also claimed as bipolar disorder and insomnia).

2.  Entitlement to an increased evaluation for spondylolisthesis, residuals of a contusion of the lumbar segment of the spine at L5-S1.

3.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Adam G. Werner, Esquire


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel
INTRODUCTION

The Veteran had active service in the United States Coast Guard from June 1960 to June 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St.  Petersburg, Florida.

In October 2011 this matter was last before the Board, at which time it was remanded for further development.

In a November 2012 letter, the RO notified the Veteran and his then-appointed representative, Disabled American Veterans (DAV) that the case was being transferred to the Board.  In June 2013, the Board received a VA Form 21-22a, Appointment of Individual as Claimant's Representative, in favor of Adam G. Werner, Attorney at Law.  However, under the provisions of 38 C.F.R. § 20.1304(a) (2013), an appellant is granted a period of 90 days following the mailing of notice that an appeal has been certified to the Board and the appellate record has been transferred to the Board, or until the date the appellate decision is promulgated by the Board, whichever comes first, during which they may submit a request for a change in representation.  In June 2013, well after the expiration of the aforementioned 90-day grace period, the Board received the Veteran's signed VA Form 21- 22a.

The Board normally cannot accept a request for a change in representation after this 90-day grace period unless good cause is shown in a written motion to account for the delay in the submission of the request.  38 C.F.R. § 20.1304(b) (2013).  However, a review of the record indicates that as of the date of the VA Form 21-22a, VA has provided the newly appointed representative copies of the claims file.  Moreover, new counsel was only recently retained, apparently after the Veteran obtained new evidence in support of his claim for increased evaluation of disability of the low back.  Thus, the Board finds that good cause is shown for the delay and the appointment of a new representative is accepted.  Id.

Along these lines, the Veteran also submitted private medical evidence pertaining to the severity of his low back disability, as well as employment in relation to this disability.  He has not waived initial consideration of this evidence by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 20.1304(c).  

The issues of entitlement to an increased evaluation for spondylolisthesis, residuals of a contusion of the lumbar segment of the spine at L5-S1 and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's service-connected psychiatric disability has been manifested by anxiety, depression, chronic sleep impairment, irritability and anger, as well as panic attacks, which occur on average between once a week or less.  

2.  The evidence does not show that the service-connected psychiatric disability causes impaired judgment or abstract thinking, memory problems, obsessive behaviors, psychotic disturbances, or other symptoms on a par with the level of severity exemplified in these manifestations.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the service-connected psychiatric disability are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.129, 4.130, Diagnostic Code 9413 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case as the Veteran has not alleged any prejudice.

VA has obtained the Veteran's service treatment records, his personnel records and VA records, assisted the Veteran in obtaining evidence and obtained medical opinions as to the severity of his service-connected psychiatric disability.  In a post-remand letter dated in May 2012, the Veteran was asked to identify any possibly relevant records and did not respond.  All known and available records relevant to the issue decided here on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  As the examination reports ultimately provide sufficient information such that the Board can render an informed determination, they are adequate.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Facts and Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 38 C.F.R. § 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).
Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).

The general rating criteria used for evaluation of the Veteran's service-connected psychiatric disability provides a 100 percent evaluation for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9413 (2013).

A 70 percent evaluation requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), inability to establish and maintain effective relationships.  Id.

A 50 percent evaluation is proper for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereo-typed speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment; impaired abstract thinking, disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 30 percent evaluation, which is currently assigned, is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversations), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, and recent events).  Id.

It is noted that the "such symptoms as" language of the diagnostic criteria listed above means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.  
A Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends.).  A GAF score of 31-40 contemplates some impairment in reality testing or communications (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co- workers)."  A score of 61-70 illustrates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id. The GAF scores, however, assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the evaluation issue; rather, they must be considered in light of the actual symptoms of the veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran filed his claim in June 2006.  By way of background, the Board notes a June 2003 VA record noting an assessment of generalized anxiety disorder (GAD).  At the time, it was noted that although the Veteran had retired, he continued to work a 40 hour per week job to keep himself busy.  Records following this note reflect continued psychiatric treatment, with GAF scores ranging from 55 to 65.  

In February 2007, the Veteran was afforded a VA psychiatric examination.  At the time of the examination, the Veteran related a history of anxiety for years, accompanied by symptoms of sleeplessness, irritability and moodiness.  At the time of the examination, the Veteran reported that he continued to experience problems with anxiety and moodiness, and that at times he felt more withdrawn and isolated.  He reported problems with chronic insomnia, treated with Ambien.  

At the time of the examination, he was unemployed.  It was noted that following retirement in 1997, the Veteran worked on and off, although he was limited in the types of work he could perform by his low back disability, and had notably hurt his back doing a warehouse job.  Since the warehouse job, the Veteran related that he had very spotty work possibilities due to his low back disability.  He was then married for 16 years and living with his wife. 

Mental status examination showed that the Veteran was casually attired and fairly groomed.  He was well-developed and nourished.  He was alert and oriented times 3.  He was verbal and logical.  There was no evidence of acute psychotic symptoms.  There were no delusions or paranoia.  He was goal-directed.  He admitted to feeling anxious and mildly depressed, but denied suicidal ideations or intent.  His cognitive functions were within normal limits.  His insight and  judgment were adequate.  He was capable of managing his benefits.  

The examiner assessed mood disorder and anxiety disorder with mild depressive symptoms.  On Axis IV the examiner noted problems relating to his primary support group, other social environment problem and job-related problems.  She assigned a GAF score of 60.  In the remarks section of the report, the examiner related that she felt that the Veteran's anxiety only partially impaired and hindered his ability to maintain stable employment and positive personal and social interaction.  

An April 2007 VA mental health progress note documents psychiatric treatment with an assigned GAF score of 60.  The Veteran was alert, oriented and cooperative.  He was depressed and reported stress in dealing with a sick relative.  

An April 2007 clinic visit documents effective treatment with medication for anxiety.  The Veteran complained of initial insomnia, but sleeping through the night thereafter.  He was alert, oriented and ambulatory.  His speech was somewhat pressed.  His thinking was a bit rapid, but not hypomanic.  He denied suicidal ideation and his mood was anxious.  His thinking was logical and goal-directed.  There were no detectable cognitive changes.  Anxiety disorder, with a GAF of 62 was assigned.  The Veteran's medications were renewed.  

A September 2007 mental health clinic note documents mild problems with anxiety related to aging and limited abilities.  Mental status examination was normal and there was no suicidal or homicidal plan or intent.  A GAF score of 60 was assigned.  

In September 2007, the Veteran filed his Notice of Disagreement (NOD).  Therein he related that he had periods of depression and anxiety attacks at least 2 to 3 times per week, with chronic sleep impairment.  An October 2007 VA clinic note documents similar complaints with a GAF of 65. 

A VA mental health treatment note dated in January 2008 notes that the Veteran related having to slow down, but that he still had a sharp mind and could still do a number of things.  He was then apparently working.  Mental status examination was stable and there was no suicidal or homicidal thought.  Anxiety disorder was assessed and the Veteran was assigned a GAF score of 65.

An April 2008 VA mental health nurse practitioner note documents a complaint of increased anxiety and depression.  The Veteran related feeling down most days.  He related that he felt like he should be doing something productive all of the time, with feelings of guilt over wanting to just sit and watch TV.  He was then busy with a part time job, but considering quitting the job as he was denied a raise.  He related sleeping well with Zolpidem and relief of anxiety with medication.  He denied medication side effects, as well as suicidal or homicidal thoughts.  He related interaction with his stepson and remained married.  Mental status examination showed that the Veteran was awake, alert and oriented times 3.  He was neatly groomed, pleasant and maintained eye contact.  He was cooperative and his behavior was appropriate.  There was no psychomotor agitation or retardation.  Mood was mildly anxious and depressed.  Affect was congruent.  Speech was normal, linear and goal-directed.  He had no preoccupations and judgment and cognition appeared intact.  Anxiety reaction and insomnia were assessed.  A GAF score of 65 was apparently continued.  

In a May 2008 statement the Veteran related disagreement with the assigned evaluation.  He related that his psychiatric disability assessed as anxiety disorder with depression was actually PTSD.  He noted that the evaluation did not consider that he was diagnosed as having depressive/bipolar and improperly medicated for this diagnosis.  The Board notes that, where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

A September 2009 VA clinic visit note documents that the Veteran was fully alert, oriented and ambulatory.  His speech was somewhat rapid, but clear, coherent and relevant.  He was able to express his thoughts in a clear manner.  He related being quite active and working in community projects at will.   Anxiety was assessed.  A GAF of 67 was indicated.  

An March 2010 VA note, documents that the Veteran reported doing well in life.  He related that he had reduced his Prozac to 20 milligrams on his own about a year prior and felt that the medication was no longer needed.  ADHD was assessed and a GAF of 49 was indicated.  
An April 2010, mental health nurse practitioner record documents that the Veteran had come off of Prozac, but felt worse and had a few anxiety attacks.  His medications were restarted at this time.  Depression was assessed and a GAF score of 48 was assigned.  

VA mental health nurse practitioner notes dated in September and December 2010 document GAF scores of 48 and 42 respectively.  In December 2010 the Veteran reported that he was angry and irritable frequently.  He felt that he did not have depression or need an antidepressant.  He was concerned about anger issues.  Mood disorder was assessed and a GAF score of 42 was assigned.  The Veteran's medication was changed.  A January 2011 VA nurse practitioner note documents a GAF of 48.

A VA March 2011, psychiatry outpatient note documents that the Veteran was alert, dysphoric and prevailingly angry.  He had recently been advised to discontinue Alprazolam by a pain doctor.  He related some depression, but no suicidal or homicidal ideation.  Mood disorder and anxiety disorder secondary to medical condition were assessed.  A GAF of 62 was indicated.  

A June 2011, VA nurse practitioner note documents that the Veteran was doing better, although he had some mild mood symptoms.  Prozac was increased.  A GAF of 45 was assigned with an assessment of depression.  

An April 2012 VA outpatient note documents complaints of daytime anxiety.  His sleeping was "OK."  Mental status examination showed the Veteran to be neat in appearance, cooperative and calm.  He was oriented times 3.  His memory was fair, as was attention and concentration.  His insight and intelligence were average.  He denied any delusions.  Thought process, judgment, abstraction, production of thought and continuity of thought were all fair.  There was no suicidal or homicidal indication.  A GAF of 60 was assigned.  

A July 2012 outpatient note reveals similar findings and complaints, as well as a GAF of 60.  It notes that the Veteran had related new panic attacks, with a history of once per week.  His mood and affect were anxious.  Speech was logical, goal-directed and productive.  Memory, attention and concentration were fair.  Insight was average, as was intelligence.  There were no delusions.

In August 2012, pursuant to the Board's remand directives, the Veteran was afforded a VA examination, which resulted in an assessment of GAD.  In regard to the diagnosis, the examiner explained that a review of the claims file noted past diagnoses of mood disorder, anxiety disorder, bipolar disorder, anxiety reaction, PTSD, and insomnia, but that the notes indicated that the Veteran's condition encompassed GAD.  

The examiner found no psychosocial and environmental problems, and assigned a GAF of 65.  They stated that the Veteran had some difficulty functioning in social, occupational or school functions, but that he generally functioned pretty well.  He had some meaningful interpersonal relationships.  The examiner attributed all symptoms to GAD, and found occupational and social impairment due to mild or transient symptoms that decreased work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.  

Socially, the Veteran described his marriage as excellent.  He had a lot of acquaintances, but preferred to socialize with family.  Occupationally, following retirement, it was noted that the Veteran worked for a while, but left due to health problems.  

Mental status examination noted symptoms of depressed mood, anxiety, panic attacks that occurred weekly or less often, chronic sleep impairment and racing thoughts.  

The examiner explained that the Veteran met the DSM-IV-TR criteria for a diagnosis of GAD.  She noted current symptoms of feeling on edge, being easily fatigued, irritability and sleep problems.  She noted the wide range of GAF scores, noting that the variability is believed to be due to expected life stresses and changes in medication, rather than improvement or decompensation in the anxiety disorder.  

Based on all the evidence of record, the criteria for a rating in excess of 30 percent have not been met.  The Veteran's primary symptoms relative to his service-connected psychiatric disorder are anxiety, depression, chronic sleep impairment, irritability and anger, as well as panic attacks, which occur on average between once a week or less.  Despite the Veteran's self-reported history of panic, clinical records document a history of panic attacks occurring once per week or less.  Notwithstanding, although the 50 percent rating category contemplates panic attacks "more than once a week," that listed symptom cannot be viewed in isolation of the remaining symptoms in that category, which indicate the severity of the condition, and which have not been indicated by the clinical evidence and VA examination.  See Mauerhan v. Principi, supra.

The 50 percent category also speaks to difficulties in cognitive impairment, to include understanding complex commands and the world around the patient.  It also contemplates disturbances in speech and communication, to include impaired judgment, impaired thinking, and memory problems.  None of these is in evidence in this Veteran's  history.  Therefore, without further symptomatology accompanying the Veteran's reports of more than weekly panic attacks, this higher, 50 percent, rating is not warranted.

The symptoms contemplated by the 70 or 100 percent categories also are not demonstrated by this record.  The evidence shows that the Veteran has not experienced psychotic symptoms, such as hallucinations or delusions.  He is not suicidal or homicidal.  He is in control of his behavior and fully aware of his surroundings.  Total occupational and social impairment has certainly not been indicated as the Veteran last left work due to other health problems and has remained married, has acquaintances and socializes.  

Based on the entirety of the record, the preponderance of the evidence is found to be against the Veteran's claim; therefore, the benefit of the doubt provision does not apply.  The Veteran's psychiatric disability is appropriately rated as 30 percent disabling.

In deciding the Veteran's claim, the Board has considered the Court's determination in Fenderson v. West, 12 Vet. App. 119 (1999) and whether he is entitled to higher evaluations for separate periods based on the facts found during the appeal period.  As the Veteran's psychiatric disability has remained relatively stable during the course of the appeal, staged ratings are not appropriate.

In reaching this conclusion, the Board notes the relatively low GAF scores reflected from March 2010 to June 2011.  However, although some of these GAF scores, particularly those falling in the 40s range, would suggest serious occupational and social impairment, Carpenter, supra., the overall record indicates otherwise.  The Veteran has maintained a marriage and socializes with family members.  He has acquaintances.  He retired in 1997, not due to his psychiatric disability, and worked for many years thereafter until other medical conditions necessitated that he no longer work.  Additionally, the medical evidence demonstrates that these scores are reflective of expected life stresses and changes in medication, rather than improvement or decompensation in the anxiety disorder.  Therefore, the Board does not find that a staged rating is necessary for this period.  Accordingly, notwithstanding these GAF scores, the Board concludes that an increased evaluation is not warranted.  

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation is inadequate.  The Board finds that a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The criteria specifically provide for evaluation of this psychiatric disability based upon the manifestations of his GAD and higher evaluations remain available.  Accordingly, the criteria reasonably describe the severity of the Veteran's service-connected disability.

In short, there is nothing in the record to indicate that the service-connected diabetes mellitus presents an unusual disability picture so as to warrant consideration of an extraschedular evaluation.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial evaluation in excess of 30 percent for anxiety disorder with depression (also claimed as bipolar disorder and insomnia) is denied.

REMAND

When this matter was last before the Board, it was remanded to obtain a VA examination to address the severity of the Veteran's service-connected spondylolisthesis, residuals of a contusion of the lumbar segment of the spine at L5-S1.  Such an examination was obtained in August 2012, and a report thereof has been associated with the claims file.  

A review of the August 2012 examination documents range of motion metrics, with limitation of motion noted.  However, the examiner found no apparent objective evidence of painful motion in any plane.  The examiner found that the Veteran's range of motion, although decreased, was normal due to deconditioning, aging, increased BMI, suboptimal effort and positive Waddell's sign.  No radiculopathy was found and the examiner found no impact from the condition on the Veteran's ability to work.  Spondylolisthesis, grade II, mild, was assessed.  The examiner remarked that the Veteran's subjective symptoms were out of proportion with the documented condition.  

The Veteran takes issue with the adequacy of the August 2012 examination.  He disagrees that he gave any suboptimal effort.  He has related that the examiner asked him nothing about his pain on motion and resents any indication that he feigned any of his low back symptoms.  He feels that the examination findings are not adequate or representative of his low back disability, and relates that the condition prevents him from working, despite the examiner's findings to the contrary.  

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Notably VA records dated prior to the examination indicate interference with employment due to his low back disability, despite the examiner's findings.  This, along with the Veteran's complaints regarding the examination, indicate that the examination does not adequately consider the severity of the Veteran's condition.  Thus, the Veteran should be afforded another VA examination.  38 C.F.R. § 4.2.

The Board also notes that in a November 2012 statement, the Veteran related that he had received VA treatment for his low back in that month at the VA Pensacola Joint Ambulatory Care Center (JACC).  VA records dated up to October 1, 2012, have been obtained.  Thus, upon remand, VA should obtain any outstanding relevant records from this facility or others identified.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide or identify any relevant VA and non-VA medical records that are not already of record.  He should be asked to authorize the release of any non-VA treatment records and/or medical opinions relating to his claim.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

2.  Obtain any VA medical records not currently associated with the record, particularly any records dated after October 1, 2012, from the VA Pensacola JACC, referable to the Veteran's back disability.

3.  After the development directed in paragraphs 1 and 2 has been completed to the extent possible, schedule the Veteran for an appropriate VA examination, to include a complete physical examination, in order to determine the current severity of his service-connected low back disability.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review in conjunction with the examination.  

The examination report should specifically state the degree of disability present in the low back and his current range of motion in this spinal segment, the presence or absence of unfavorable or favorable ankylosis, as well as identify any objective evidence of pain.  Any neurological abnormalities resulting from the service-connected low back disability should be discussed.

The clinician should also discuss how the Veteran's disability impacts his daily activities of living and his ability to perform tasks, including sedentary and physical tasks.  

To the extent possible, the functional impairment due to weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If this is not feasible, the physician should so state and explain why.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4.  Then, after conducting any additional indicated development, readjudicate the claims currently on appeal. If the benefits sought on appeal remain denied, issue a Supplemental Statement of the Case and provide the Veteran and his attorney an appropriate period of time to respond before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


